EXHIBIT 10.1 UNITED STATES DEPARTMENT OF THE TREASURY 1500 Pennsylvania Avenue, NW Washington, D.C. 20220 November 16, 2011 Ladies and Gentlemen: Reference is made to that certain letter agreement (the “Repurchase Letter Agreement”), dated as of the date set forth on ScheduleA hereto, between the United States Department of the Treasury (the “Investor”) and the company set forth on ScheduleA hereto (the “Company”).Capitalized terms used but not defined herein shall have the meanings assigned to them in the Repurchase Letter Agreement. As documented by the Repurchase Letter Agreement, the Company has completed the repurchase from the Investor of all of the Preferred Shares issued to the Investor pursuant to the Securities Purchase Agreement.Following such time, the Company delivered a Warrant Repurchase Notice dated as of the date set forth on ScheduleA hereto to the Investor.In connection with the consummation, on the date hereof, of the repurchase of the Warrant by the Company from the Investor, as contemplated by the Warrant Repurchase Notice and Section4.9 of the Securities Purchase Agreement: (a)The Company hereby acknowledges receipt from the Investor of the Warrant; and (b)The Investor hereby acknowledges receipt from the Company of a wire transfer to the account of the Investor set forth on ScheduleA hereto in immediately available funds of the aggregate purchase price set forth on ScheduleA hereto, representing payment in full for the Warrant, determined in accordance with Section4.9 of the Securities Purchase Agreement. This letter agreement will be governed by and construed in accordance with the federal law of the United States if and to the extent such law is applicable, and otherwise in accordance with the laws of the State of NewYork applicable to contracts made and to be performed entirely within such State. This letter agreement may be executed in any number of separate counterparts, each such counterpart being deemed to be an original instrument, and all such counterparts will together constitute the same agreement.Executed signature pages to this letter agreement may be delivered by facsimile and such facsimiles will be deemed sufficient as if actual signature pages had been delivered. In witness whereof, the parties have duly executed this letter agreement as of the date first written above. UNITED STATES DEPARTMENT OF THE TREASURY By:/s/ Timothy G. Massad Name: Timothy G. Massad Title: Assistant Secretary for Financial Stability COMPANY:QCR HOLDINGS, INC. By: /s/ Todd A. Gipple Name:Todd A. Gipple Title:Executive Vice President, Chief Operating Officer, and Chief Financial Officer SCHEDULE A Company Information: Name of the Company:QCR Holdings, Inc. Corporate or other organizational form of the Company:Corporation Jurisdiction of organization of the Company:Delaware Information related to the Preferred Share Repurchase: Date of Repurchase Letter Agreement for the repurchase of 38,237 of the Preferred Shares:September 15, 2011 Terms of the Warrant Repurchase: Date of Warrant Repurchase Notice:November 4, 2011 Aggregate purchase price for the Warrant:$1,100,000 Investor wire information for payment of purchase price for the Warrant: ABA Number: XXXXXXXXX Bank: XXXXXXXXX Account Name: XXXXXXXXX Account Number: XXXXXXXXX
